The Chancellor.
The lands out of which dower is claimed by the petitioner, Nancy D. Blocksom, were never conveyed to Richard Blocksom, the husband of the petitioner, though he died possessed of them. One parcel was conveyed to John, the son of the husband, and another parcel to Robert, another son. For both of these parcels of land, Richard, the husband, paid the consideration money. These sons were both of age at the time of these conveyances, and Richard, their father, took the profits of the estate. The estate then of Richard, the father, who paid the purchase money, is a resulting trust, though there is no declaration in writing by the sons, or by either of them. The payment by the father was clearly proved in both purchases. The husband here was not seised, at the time of his death, of the legal estate in these lands, and the question is whether the wife is entitled to dower in such estate. This resulting trust is not executed by the Statute of Uses (27 Hen. VIII) but is an equitable estate and still to be executed by a *75court of chancery. Of such an estate the wife is not entitled to dower. The husband was not seised of an estate of inheritance in the lands.
If there had been any proof of fraud, that this was done to defeat the wife of her dower, then the case might have stood differently; but there is no positive proof of fraud, and suspicious circumstances are not sufficient ground for a decree.
The petition must be dismissed.